Affirmed as Modified; Opinion Filed July 18, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01117-CR

                               MICHAEL LUCAS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F17-31711-H

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Myers
       Appellant Michael Lucas appeals from an adjudication of guilt and the revocation of his

deferred adjudication community supervision for the offense of engaging in organized criminal

activity. In one issue, appellant contends the judgment adjudicating guilt should be reformed in

various ways to accurately reflect what occurred in the trial court. As modified, we affirm the trial

court’s judgment.

                           BACKGROUND AND PROCEDURAL HISTORY

       On January 31, 2018, appellant pleaded guilty to an indictment for the state-jail felony

offense of engaging in organized criminal activity. See TEX. PENAL CODE ANN. § 71.02. Pursuant

to a negotiated plea agreement, the trial court accepted appellant’s plea and placed him on deferred

adjudication community supervision for a period of five years. The trial court assessed a $100 fine

and ordered $1000 in restitution as conditions of appellant’s community supervision. The trial
court later modified the conditions of community supervision to reduce the amount of restitution

to $150. On May 3, 2018, the State filed a motion to revoke probation or proceed with an

adjudication of guilt that alleged three violations of appellant’s community supervision. The State

later filed an amended motion to revoke probation or proceed with an adjudication of guilt on July

16, 2018. The amended motion alleged that appellant violated the following conditions of his

community supervision:




       The trial court held a hearing on the State’s motion on August 17, 2018. At that hearing,

appellant entered a plea of true to allegations (b) and (c), but pleaded not true to the remaining

allegations in the State’s amended motion. The State presented evidence to establish the alleged
                                             –2–
violations of appellant’s community supervision. After hearing the evidence and arguments by

counsel, the trial court found the State had proven by a preponderance of the evidence both

allegations (a) and allegations (b), (c), (d), (f), (h), (j), (n), (p), and (t). The trial court found

allegations (k) and (q) were not true. The trial court granted the State’s motion and found appellant

guilty of engaging in organized criminal activity. The court sentenced appellant to two years’

confinement in the State jail, with credit for back time. Appellant filed a motion for new trial that

was overruled by operation of law, and this appeal followed.

                                            DISCUSSION

       In his sole issue, appellant asks us to modify the judgment to accurately reflect the

following: His pleas to the allegations; there was no plea bargain agreement; the trial court’s

findings on the allegations; the original period of community supervision and the assessment of a

$100 fine at that time; and that the trial court proceeded on the State’s amended motion to

adjudicate guilt. The State agrees with all of these requested modifications to the judgment. The

State also requests modification of the judgment to accurately reflect the name of the prosecutor

who represented the State at the adjudication proceeding.

       Where the record contains the necessary information to do so, the court on appeal has the

authority to modify incorrect judgments. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27 (Tex. Crim. App. 1993). An appellate court has the power to correct and reform a trial court’s

judgment to make the record speak the truth when it has the necessary data and information to do

so or make any appropriate order as the law and nature of the case may require. Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d); see also Mitchell v. State, No. 05-16-

01170-CR, 2017 WL 4930893, at *3 (Tex. App.––Dallas Oct. 31, 2017, no pet.) (mem. op., not

designated for publication) (modifying judgment to show appellant violated the terms and

conditions of community supervision as set out in State’s amended motion to adjudicate guilt);

                                                 –3–
Hernandez v. State, No. 05-10-00588-CR, 2011 WL 693262, at *2 (Tex. App.––Dallas Mar. 1,

2011, no pet.) (mem. op., not designated for publication) (same).

        Beginning with the first page of the judgment, it states that appellant pleaded “TRUE” to

the motion to adjudicate. At the August 17, 2018 adjudication hearing, however, appellant pleaded

true to allegations (b) and (c) in the State’s amended motion. He pleaded not true to the remaining

alleged violations. Accordingly, the judgment will be modified to accurately reflect appellant’s

plea of true to allegations (b) and (c) and his plea of not true to allegations (a), (a), (d), (f), (h), (j),

(k), (n), (p), (q), and (t).

        Furthermore, the section entitled “Terms of Plea Bargain” states “2 YEARS STATE JAIL:

NO FINE.” However, the record reflects that the parties did not reach a plea bargain agreement.

The trial court held a contested hearing on the State’s amended motion to proceed with an

adjudication of guilt and heard evidence from witnesses. Accordingly, the judgment will be

modified to state “NO PLEA BARGAIN” in the “Terms of Plea Bargain” section of the judgment.

        Additionally, the judgment does not include the correct name of the attorney who

represented the State at the August 17, 2018 adjudication hearing. The record reflects that the

prosecutor who represented the State at that hearing was Thelma Anderson. The judgment,

however, lists “Jessica Trevizo” as the “Attorney for State.” Therefore, we will modify the

judgment to state “Thelma Anderson” in the section entitled “Attorney for State.”

        Turning to the second page of the judgment, appellant originally entered into a plea

agreement with the State in which he agreed to plead guilty to engaging in organized criminal

activity in return for five years’ deferred adjudication community supervision. In accordance with

the plea agreement, the trial court accepted appellant’s plea of guilty and placed him on deferred

adjudication community supervision for a period of five years, and the trial court assessed a $100

fine and ordered $1000 in restitution as conditions of appellant’s community supervision. Thus,

                                                    –4–
the first paragraph of page two of the judgment should be modified to state that the trial court

issued an order placing appellant on community supervision for a period of five (5) years and that

the trial court assessed a $100 fine.

        Also, the record shows that the trial court and parties proceeded to a hearing on the State’s

amended motion to adjudicate guilt, but the first paragraph on page two of the judgment incorrectly

states that appellant violated the terms and conditions of community supervision as set out in the

State’s original motion to adjudicate guilt. Hence, the judgment should be modified to reflect that

appellant violated the terms and conditions of his community supervision as set out in the State’s

amended motion to adjudicate. Lastly, the judgment should be modified to reflect that the trial

court found appellant violated allegations (a), (a), (b), (c), (d), (f), (h), (j), (n), (p), and (t), but the

trial court found allegations (k) and (q) not true.

        To summarize our modifications of the judgment:

        The portion of the judgment on page one entitled “Plea to Motion to Adjudicate” is

modified to show “True––allegations (b) and (c); Not True––allegations (a), (a), (d), (f), (h), (j),

(k), (n), (p), (q), and (t).”

        The portion of the judgment on page one entitled “Terms of Plea Bargain” is modified to

show “NO PLEA BARGAIN.”

        The portion of the judgment on page one entitled “Attorney for State” is modified to show

“Thelma Anderson.”

        The portion of the judgment in the first paragraph on page two entitled “(3) The Court

issued an order placing Defendant on community supervision for a period of ___YEARS; (4) The

Court assessed a fine of $ ___,” is modified to show “The Court issued an order placing Defendant

on community supervision for a period of five (5) YEARS; (4) The Court assessed a fine of $100.”

        The portion of the judgment entitled “(5) While on community supervision, Defendant

                                                    –5–
violated the terms and conditions of community supervision as set out in the State’s ORIGINAL

Motion to Adjudicate Guilt as follows,” is modified to show “(5) While on community supervision,

Defendant violated the terms and conditions of community supervision (a), (a), (b), (c), (d), (f),

(h), (j), (n), (p), and (t) as set out in the State’s AMENDED Motion to Adjudicate Guilt.”

       As modified, we affirm the trial court’s judgment.




                                                            /Lana Myers/
                                                            LANA MYERS
                                                            JUSTICE

Do Not Publish
TEX. R. APP. 47.2(b)
181117F.U05




                                               –6–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

 MICHAEL LUCAS, Appellant                              On Appeal from the Criminal District Court
                                                       No. 1, Dallas County, Texas
 No. 05-18-01117-CR          V.                        Trial Court Cause No. F17-31711-H.
                                                       Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                          Justices Molberg and Carlyle participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The portion of the judgment on page one entitled “Plea to Motion to Adjudicate” is
       modified to show “True––allegations (b) and (c); Not True––allegations (a), (a), (d),
       (f), (h), (j), (k), (n), (p), (q), and (t).”

       The portion of the judgment on page one entitled “Terms of Plea Bargain” is
       modified to show “NO PLEA BARGAIN.”

       The portion of the judgment on page one entitled “Attorney for State” is modified
       to show “Thelma Anderson.”

       The portion of the judgment in the first paragraph on page two entitled “(3) The
       Court issued an order placing Defendant on community supervision for a period of
       ___YEARS; (4) The Court assessed a fine of $___,” is modified to show “(3) The
       Court issued an order placing Defendant on community supervision for a period of
       five (5) YEARS; (4) The Court assessed a fine of $ 100.”

       The portion of the judgment entitled “(5) While on community supervision,
       Defendant violated the terms and conditions of community supervision as set out
       in the State’s ORIGINAL Motion to Adjudicate Guilt as follows,” is modified to
       show “(5) While on community supervision, Defendant violated the terms and
       conditions of community supervision (a), (a), (b), (c), (d), (f), (h), (j), (n), (p), and
       (t) as set out in the State’s AMENDED Motion to Adjudicate Guilt.”

As REFORMED, the judgment is AFFIRMED.

Judgment entered this 18th day of July, 2019.

                                                 –7–